DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 29 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Angeley et al. (US 2011/0202046), of record.

[Claim 29] Angeley discloses a system for performing a laser-assisted treatment of an eye having a lens capsule [abstract; claim 7], the system comprising: 
a laser source (ultrafast light source, Fig. 1 #4, e.g. a femtosecond laser) configured to produce a treatment beam comprising a plurality of laser pulses [abstract]; 
an integrated optical system comprising an imaging assembly (OCT device, Fig. 1 #100, or various other known imaging modalities) operatively coupled to a treatment laser delivery assembly such that they share at least one common optical element  (e.g. scanning mirrors, Fig. 1 #52, 54) , the integrated optical system being configured to acquire image information pertinent to one or more targeted tissue structures and direct the treatment beam in a three-dimensional pattern to cause breakdown in at least one of the targeted tissue structures [abstract; pars. 0044-0048]; and 
a controller (control electronics, Fig. 1 #300) operatively coupled with the laser source and the integrated optical system, the controller being configured to control the system to cut a capsulotomy in the lens capsule [pars. 0036, 0041, 0044, 0061].
The capsulotomy is considered as an anchoring capsulotomy configured to accommodate a drug eluting member, wherein a mechanical feature of the drug eluting member is configured to be removably fitted through the anchoring capsulotomy to retain the drug eluting member's position relative to the lens capsule.  The ability of a capsulotomy to anchor a drug eluting member depends on the structure of the drug eluting member.  Because the structural detail of a drug eluting member is not positively claimed, the capsulotomy formed by Angeley is capable of anchoring a drug eluting member matched to the dimensions of the capsulotomy. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angeley et al. (US 2011/0202046) as applied to claim 29 above, in view of Stevens (EP 2422747A1), of record.

[Claim 52] Angeley discloses the controller is configured to control the system to create an anchoring capsulotomy but does not disclose the controller is further configured to control the system to cut a central capsulotomy in the lens capsule, wherein the anchoring capsulotomy is adjacent to the central capsulotomy.
Stevens discloses a laser-assisted cataract procedure in which an opening (a so-called "capsulotomy") is made in the anterior part of the capsule manually by a surgeon or by a pulsed  laser and an opaque lens is removed through the opening [par. 0006].  The pulsed laser may also be used to make other anchoring incisions (voids) for attaching lugs of an implant e.g. an intraocular lens [pars. 0019-0022, 0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the controller taught by Angeley to cut a central capsulotomy in the lens capsule as well as at least one anchoring capsulotomy (voids) adjacent to the central capsulotomy as taught by Steven in order to provide a void in which to anchor an implant or drug eluting member.

[Claim 53] Angeley in view of Stevens discloses renders obvious configuring the controller to cut a plurality of anchoring capsulotomies as explained in claim 52 above.  Stevens further discloses the anchoring capsulotomies may be placed in locations including the anterior capsule or posterior capsule in order to secure the implant [par. 0039].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form a plurality of anchoring capsulotomies for anchoring an implant or drug eluting member.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 29 and 52-53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 29 and 52-53 of copending Application No. 17/145,738 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Schuele et al. (US 10,888,459) discloses a corresponding method that may be performed by the claimed system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 April 2022